DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites, “[a] protective guard for a medical tubing connector, the protective guard comprising: a cylindrical base; and a curved shield extending laterally away from the cylindrical base and beyond and around one end of the cylindrical base, the curved shield defining a notch at a far end of the curved shield…wherein the curved shield is spaced apart from the end of the first connection member, wherein, when coupled with the medical tubing connector, the protective guard helps prevent a user from touching the end of the first connection member, wherein the notch defines a curved indent sized to receive a portion of another line, and wherein, when the medical tubing connector is mated with the another line, the curved shield flexes outwardly away from the medical tubing connector to allow access to the medical tubing connector, and the notch engages and receives the portion of the another line into the curved indent to maintain the curved shield in a midline configuration”. It is not clear to the Examiner exactly what Applicant is attempting to claim. It Applicant claiming a protective guard comprising a cylindrical base and a notched curved shield extending laterally away from the cylindrical base and beyond and around one end of the cylindrical base, or something else. It is not clear to the Examiner how the protective guard can be a first connection member, another line, and/or a medical tubing connector. The original disclosure recites:

[0012] The passive protective devices or guards of this disclosure address these economic and healthcare problems by reducing or preventing healthcare associated infections. Protective guards can include flexible elements or "ribs" that extend outwards from the connector element and also extend beyond the distal (open) end of a male or female luer connector element. When in use, these protective guards may make contact with a source of contamination but will keep the critical ends of the connectors from making contact with the source of contamination. 

[0013] In certain embodiments, a guard may be made with flexible protective ribs or resilient fibers that can be moved from a relaxed position by forces used to connect complementary elements of a connector. In certain embodiments, a guard can be a solid element that can be fitted to a device. Even if a connection is not completed, and the connector elements must be re- engaged, the flexible protective guard can help maintain sterility of the device, and thereby decrease the likelihood of inadvertent contamination of the device and the patient. In certain embodiments, a guard is axially compressible to allow for swabbing of these connector elements. 

[0014] In another aspect of the present disclosure, a protective guard for a medical tubing connector may include a ring, at least one flexible member attached at a first end to the ring and having a second end, and a base attached to the second end of the at least one flexible member. The ring is configured to fit over a first connection member of the medical tubing connector, while the base is configured to fit over a second connection member of the medical tubing connector. When coupled with the medical tubing connector, the protective guard helps prevent a user from touching the medical tubing connector. The protective guard also typically helps prevent the medical tubing connector from touching various surfaces and objects (moving and non-moving) in the environment. 
 
 
[0015] In some embodiments, the ring comprises a convex outer surface. In some embodiments, the at least one flexible member includes multiple flat, flexible members configured to preferentially flex outward when the protective guard is compressed longitudinally. In some embodiments, the at least one flexible member includes a spring. In such embodiments, the base may be a final coil of the spring at an the second end. In some embodiments, the base is a cylinder. The medical tubing connector may be a luer connector including a male component and a female component that fit together. 

[0016] In another aspect of the present disclosure, a protective guard for a medical tubing connector may include a cylindrical base and a curved shield extending laterally away from the base and beyond and around one end of the base. The cylindrical base is configured to fit over a first connection member of the medical tubing connector, and the curved shield is configured to curve around an end of the first connection member. When coupled with the medical tubing connector, the protective guard helps prevent a user from touching the end of the first connection member. The protective guard also typically helps prevent the medical tubing connector from touching various surfaces and objects (moving and non-moving) in the environment.
 
[0017] In some embodiments, the protective guard further includes two wings extending from the base to facilitate handling of the protective guard by the user. In some embodiments, the protective guard further includes an orienting feature on the curved shield to indicate an orientation of the curved shield to the user.

The original disclosure does not define the protective guard with a first connection member, another line, and/or a medical tubing connector. The Examiner is unable to determine the metes and bounds of claim. Applicant should amend claims in a way that the original specification supports and breathes life into the claims. For this Office action only, the Examiner will assume Applicant is only claiming the protective guard, and Applicant should amend claims accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0292673, Korogi et al in view of US 8585906, Schnell.
In regards to claim 8, as best understood, in Figures 47-47A and paragraphs detailing said figures, Korogi et al disclose a protective guard (200-4) for a medical tubing connector (having any convenient shape, size, configuration and/or function), the protective guard comprising: a cylindrical base (201-4); and a curved shield (203-4) extending laterally away from the cylindrical (elongated) base and beyond and around one end of the cylindrical base, wherein the cylindrical base is configured to fit over a first connection member (having any convenient shape, size, configuration and/or function) of the medical tubing connector, wherein the curved shield is configured to curve around an end of the first connection member, wherein the curved shield is spaced apart from the end of the first connection member, and wherein, when coupled with the medical tubing connector, the protective guard helps prevent a user from touching the end of the first connection member. Korogi et al do not disclose a notch at a far end of the shield. Schnell teaches a notch (120) at a far end of the shield (100) with the size and shape of slot being chosen so as to grip an attached tube” (col. 4, lines 28-30). As Schnell relates to fluid line connections, and, more particularly, to restraining and safety devices for fluid lines and tubing connections, such as those employed in medical treatment devices, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a notch at a far end of the shield with the size and shape of slot being chosen so as to grip an attached tube, as taught by Schnell.
In regards to claim 9, as best understood, in Figures 47-47A and paragraphs detailing said figures, Korogi et al in view of Schnell disclose two wings (204-4) extending from the cylindrical base to facilitate handling of the protective guard by the user.
In regards to claim 10, as best understood, in Figures 47-47A and paragraphs detailing said figures, Korogi et al in view of Schnell disclose an orienting feature (208-4) on the curved shield to indicate an orientation of the curved shield to the user.
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior art does not various use arrangements, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art is fully capable of performing the intended use, then the prior art meets the claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679